442 F.2d 421
Lonzy OLIVER, Plaintiff-Appellant,v.HARRISON COUNTY CLERK, Marshall, Texas, et al., Defendants-Appellees.
No. 31094 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 14, 1971.
Rehearing Denied June 8, 1971.

Appeal from the United States District Court for the Eastern District of Texas, William Wayne Justice, Judge.


1
Lonzy Oliver, pro se.


2
Sam B. Hall, Jr., Ernest F. Smith, Marshall, Tex., for Harrison County.


3
Gaines Baldwin, Abney & Baldwin, Marshall, Tex., for La Gloria Oil and Gas Co.


4
Roy L. Merrill, Corpus Christi, Tex., for Mobil Oil Corp.


5
Dean J. Capp, K. M. Nolen, Jerry M. Gross, Houston, Tex., for Pan American Petroleum Corp.


6
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.

PER CURIAM:
Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966